DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 11-13, and 15-19 are pending in the application.
Applicant's amendment to the claims, filed on October 19, 2022, is acknowledged. This claim listing replaces all prior versions and listings of the claims. 
Applicant’s remarks, declaration under 37 CFR 1.130(a), and declaration under 37 CFR 1.130(b), all filed on October 19, 2022, have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restriction
The elected subject matter is Group I, original claims 1-14, and the species A), amino acid substitution at residue 232.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 10, 2021.
Claims 1-3, 5, and 11-13 are being examined on the merits with claim 1 being examined only to the extent the claim reads on the elected subject matter.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/067290, filed on December 21, 2018, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application 62/609,310, filed on December 21, 2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/609,310, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for the limitations of claims 2, 3, and 5. These claims are considered to have an effective filing date of December 21, 2018.

Claim Objections
Claim 1, 12, and 13 are objected to in the recitation of “90% sequence identity to SEQ ID NO: 2”, “95% sequence identity to SEQ ID NO: 2”, and “98% sequence identity to SEQ ID NO: 2”, respectively, and in the interest of improving claim form, it is suggested that the noted phrases be amended to respectively recite “90% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 2”, “95% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 2”, and “98% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 2”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-3, 5, and 11-13 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “a native 2,6ST” in claim 1 and the applicant’s instant amendment to claims 11 and 12 to depend from claim 1. In the interest of clarity, the term “native 2,6ST” in claim 1 is interpreted as meaning a 2,6ST that, with the exception of the recited amino acid mutation(s), is otherwise identical to the claimed 2,6ST variant. 

Claim Rejections - 35 USC § 103
The rejection of claims 2, 3, and 5 under 35 U.S.C. 103 as being unpatentable over McArthur et al. (ACS Chem. Biol. 13:1228-1234, March 2018; cited on the IDS filed on June 18, 2020; hereafter “McArthur”) in view of Yamamoto et al. (J. Biochem. 123:94-100, 1998; cited on Form PTO-892 mailed on June 7, 2021; hereafter “Yamamoto”) is withdrawn in view of the applicant’s submission of an attribution declaration under 37 CFR 1.130(a) and the corresponding remarks filed on October 19, 2022, which are sufficient to invoke a prior art exception under 35 U.S.C. 102(b)(1)(A) and disqualify McArthur as prior art. 

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (ACS Catal. 8:7222-7227, 2018; cited on Form PTO-892 mailed on June 7, 2021; hereafter “Xu”) in view of Schultz et al. (Proteins Structure and Function, pp. 521-528, Plenum Press, New York, 1987; cited on Form PTO-892; hereafter “Schultz”), Chothia, C. (Ann. Rev. Biochem. 53:537-572, 1984; cited on Form PTO-892), and Yamamoto (supra).
As noted above, the effective filing date of claims 2, 3, and 5 is December 21, 2018 and Xu is available as prior art under 35 U.S.C. 102(a)(1).
As amended, the claims are drawn to a α2-6-sialyltransferase (2,6ST) variant having increased α2-6-specific sialidase catalytic efficiency (kcat/Km) as compared to a native 2,6ST, wherein the 2,6ST variant comprises an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 2 and comprising one or more of: 
a leucine residue at a position corresponding to residue 232 as determined with reference to SEQ ID NO: 1; 
a serine residue at a position corresponding to residue 356 as determined with reference to SEQ ID NO: 1; and 
a phenylalanine residue at a position corresponding to residue 361 as determined with reference to SEQ ID NO: 1,
wherein the native 2,6ST is expressed in a bacterial species (claim 2), 
wherein the native 2,6ST is a member of the GT80 family of sialyltransferases (claim 3), and
wherein the native 2,6ST is expressed by a Photobacterium species (claim 5).
The reference of Xu identifies S232 of native Photobacterium damselae α2-6-sialyltransferase (Pd2,6ST) as a position of interest for substrate specificity (p. 7223, column 1, middle). Xu discloses single mutants of Pd2,6ST with mutation at S232 to replace the serine with amino acids having a larger side chain volume, namely arginine, tyrosine, or glutamine (p. 7223, column 1, middle and Figure 2). 
Regarding claim 2, Photobacterium damselae is a bacterial species and thus one would recognize that native Pd2,6ST is expressed in a bacterial species.
The differences between Xu and the claimed invention are:
1) Xu does not teach or suggest an amino acid sequence having at least 90% identity to SEQ ID NO: 2;
2) Xu does not teach or suggest mutation at S232 to replace the serine with leucine; 
3) Xu does not teach or suggest increased α2-6-specific sialidase catalytic efficiency (kcat/Km) as compared to the native 2,6ST; and
4) Xu does not teach or suggest that native Pd2,6ST is a member of the GT80 family of sialyltransferases.
Regarding difference 1), the reference of Schultz teaches that in order to thoroughly study the role of a residue in a polypeptide, substitution with all 19 possible amino acids (site saturation) is necessary (p. 521, first full paragraph). The reference of Chothia shows that leucine has a larger side chain volume than serine (p. 545, Table 2 and Figure 4). 
Regarding difference 2), the reference of Yamamoto teaches the amino acid sequence of native Pd2,6ST (p. 97, Figure 2), which has 95.3% sequence identity to SEQ ID NO: 2 of this application (see Appendix at pp. 12-14 of the Office action mailed on April 19, 2022). 
It would have been obvious to one of ordinary skill in the art to combine Xu, Schultz, Chothia, and Yamamoto to make a single mutant of Pd2,6ST with mutation at S232 to replace the serine with all other amino acids having a side chain larger than serine including leucine. Given that a single mutant of Pd2,6ST with mutation at S232 to replace the serine with leucine has only a single mutation relative to the native Pd2,6ST, a single mutant of Pd2,6ST with mutation at S232 to replace the serine with leucine would have at least 90% sequence identity to SEQ ID NO: 2. One would have been motivated to make a single mutant of Pd2,6ST with mutation at S232 to replace the serine with all other amino acids having a larger side chain including leucine because Xu identifies S232 as an important residue for substrate binding and discloses replacing S232 with residues having a larger side chain volume; Schultz acknowledges that thoroughly studying the role of a residue in a polypeptide requires replacement with all other amino acids; and Chothia shows all other amino acids that have a side chain larger than serine, which includes leucine. One would have had a reasonable expectation of success to make a single mutant of Pd2,6ST with mutation at S232 to replace the serine with leucine because of the detailed experimental methodology disclosed by Xu and Schultz. 
Regarding difference 3), the combination of references does not teach or suggest increased α2-6-specific sialidase catalytic efficiency (kcat/Km) as compared to the native 2,6ST. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Thus, since the structure of a single mutant of Pd2,6ST with mutation at S232 to replace the serine with leucine is encompassed by the claims, it is presumed that a single mutant of Pd2,6ST with mutation at S232 to replace the serine with leucine has increased α2-6-specific sialidase catalytic efficiency (kcat/Km) as compared to the native 2,6ST.
Regarding difference 4), the combination of references does not teach or suggest the native Pd2,6ST is a member of the GT80 family of sialyltransferases. However, the specification discloses that Pd2,6ST is a native GT80 α2-6-sialyltransferase (see Table 1 of the specification at p. 20).
Therefore, the 2,6ST variant of claims 2, 3, and 5 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues that according to the instant declaration under 37 CFR 1.130(b), the rejection’s cited disclosures of Xu had been publicly disclosed by the joint inventors before the publication of Xu, citing to the reference of McArthur (supra) as evidence of prior public disclosure. According to the applicant, since the rejection’s cited disclosures of Xu had been publicly disclosed by the joint inventors prior to the publication of Xu, the reference of Xu is not available as prior art in accordance with 35 U.S.C. 102(b)(1)(A).
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s submission of a declaration under 37 CFR 1.130(b) to invoke a prior art exception under 35 U.S.C. 102(b)(1)(B). However, the declaration under 37 CFR 1.130(b) filed on October 19, 2022 is insufficient to overcome the rejection. According to MPEP 717.01(b)(2).I, the exception under 35 U.S.C. 102(b)(1)(B) is only applicable when the subject matter of the intervening disclosure is the same as the subject matter of the earlier inventor-originated prior public disclosure and according to MPEP 717.01(b)(2).II, only the portion of the third party’s intervening disclosure that was previously in an inventor-originated disclosure is excepted as prior art under 35 U.S.C. 102(a) and that any portion of the third party’s intervening disclosure that was not part of the previous inventor-originated disclosure is still available for use in a prior art rejection. As acknowledged by the applicant, Xu discloses single mutants of Pd2,6ST with mutation at S232 to replace the serine with amino acids with a larger side chain volume, namely arginine, tyrosine, or glutamine (p. 7223, column 1, middle and Figure 2). However, McArthur discloses mutation of S232 only in combination with a W361F mutation (i.e., McArthur does not disclose Xu’s single mutants of Pd2,6ST with mutation at S232 to replace the serine with amino acids with a larger side chain volume, namely arginine, tyrosine, or glutamine). As such, given that McArthur does not disclose Xu’s single mutants of Pd2,6ST, Xu’s disclosure of single mutants of Pd2,6ST with mutation at S232 to replace the serine with arginine, tyrosine, or glutamine is still available for use in a prior art rejection. 
The applicant further argues that that one of ordinary skill in the art would not
and could not have arrived at the claimed Pd2,6ST variant based on Xu, which is directed to Pd2,6ST variants with improved regioselectivity in its α2-6-sialyltransferase activity, while the claimed Pd2,6ST variant has improved α2-6-sialidase activity. The applicant argues that the activities and properties of these mutants are distinct, such that one of ordinary skill in the art could not and would not have relied on Xu to arrive at the claimed Pd2,6ST variant. The applicant argues that Schultz, Chothia, and Yamamoto fail to cure the alleged deficiencies of Xu. 
The applicant’s argument is not found persuasive. According to MPEP 2144.IV, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. As such, the reason or motivation to mutate S232 of Pd2,6ST with other amino acids having a side chain larger than serine – including leucine – need not be to achieve improved α2-6-sialidase activity. As stated above, one would have been motivated to make a single mutant of Pd2,6ST with mutation at S232 to replace the serine with all other amino acids having a larger side chain including leucine because Xu identifies S232 as an important residue for substrate binding and discloses replacing S232 with residues having a larger side chain volume; Schultz acknowledges that thoroughly studying the role of a residue in a polypeptide requires replacement with all other amino acids; and Chothia shows all other amino acids that have a side chain larger than serine, which includes leucine. Thus, contrary to the applicant’s position, in view of the combined teachings of Xu, Schultz, Chothia, and Yamamoto, one would have been motivated to make the 2,6ST variant of claims 2, 3, and 5.  
For these reasons, the claimed 2,6ST variant would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-3, 5, 11-13, and 15-19 are pending.
Claims 15-19 are withdrawn from consideration.
Claims 1, 12, and 13 are objected to for minor informalities. Claim 11 is objected to as being dependent upon objected to claim 1. 
Claims 2, 3, and 5 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656